DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 	Receipt is acknowledged of an amendment, filed 7/11/2022, in which claim 4 was cancelled, and claim 1 was amended.  Claims 1-3 are pending and under consideration.

Priority
	Claims 1-3 have an effective filing date of 1/9/2013, which is the filing date of provisional application no. 61/750,454.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Response to Arguments - 35 USC § 102
	The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Hashimshony et al has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 7/11/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference) in view of Wang et al (WO 2013/173394 A2, cited as reference 11 on the IDS filed 5/14/2020; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/11/2022.
Hashimshony et al teach a method for preparing a cell for transcriptome sequencing (e.g., Abstract).  Hashimshony et al teach the method comprising the steps of (i) incubating a plurality of RNA molecules present in a lysate of an individual cell with a primer comprising an anchored polyT, a unique barcode (cell barcode), a 5’ Illumina adapter, and a T7 promoter, where different unique barcodes are used for different cells, to allow the primer to anneal, and incubating with a reverse transcriptase (ArrayScript) to synthesize single stranded cDNA from the RNA; (ii) synthesizing a complementary sequence (i.e., second strand cDNA) to the single stranded DNA to generate a double stranded DNA molecule; (iii) pooling the double stranded cDNA and incubating the pooled double stranded DNA with T7 RNA polymerase under conditions that allow synthesis of amplified RNA from the double stranded cDNA; (iv) fragmenting the amplified RNA into fragmented RNA molecules to about 500 bp, where the distribution includes fragments of about 200 nucleotides; (v) incubating the fragmented RNA with a T4 RNA ligase and an Illumina 3’ adapter (RA3) to extend the RNA molecules; and (vi) incubating the extended RNA molecules with an Illumina RNA RT primer complementary to RA3 (e.g., Fig. 1; S1 at pages 2-5, and 7).  
Hashimshony et al do not teach the method where the single cells are derived from a single tissue.  Hashimshony et al do not teach method where the barcode sequence further comprises a molecular identifier.
However, Hashimshony et al teach that the procedure can be applied to many cells in parallel, where the cells are obtained from a complex tissue (e.g., Abstract; page 671, left column, 1st and 2nd full paragraphs).  Hashimshony et al teach the method where different unique barcodes are used for different cells, such that the cell barcode indicates the identity of the cells (e.g., paragraph bridging pages 666-667; page 671, paragraph bridging columns; Fig. 1A).  Hashimshony et al exemplify repeating the procedure on single cells derived from C. elegans blastomeres, which are closely related cells, as a proof of principle that the procedure can be carried out in future applications involving the analysis of cells from complex tissues (e.g., page 671, left column, 1st and 2nd full paragraphs).
Wang et al teach attaching a primer binding site for a universal primer and a unique molecular identifier (UMI) to a target polynucleotide using a reverse transcription reaction (e.g., paragraphs [0009]-[0011] and [0021]).  Wang et al teach that the resulting molecules may be sequenced (e.g., paragraph [0012]).  Wang et al teach that the UMIs may be used to give an accurate assessment of the number of targets in a sample when only included in the first step of tagging/labeling the target polynucleotide (e.g., paragraph [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimshony et al to include the unique molecular identifier taught by Wang et al in the poly(T) primer barcode for reverse transcription.  Wang et al teach it is within the ordinary skill in the art to include the unique molecular identifier in a reverse transcription reaction.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a unique molecular identifier in the reverse transcribed molecule to serve as an accurate assessment of the number of targets in the sample as taught by Wang et al.  
With regard to claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimshony et al and Wang et al to include the selection of cells from a single tissue.  Hashimshony et al suggest the application of the method to transcriptomic analysis of complex tissues containing populations of diverse cell types (e.g., Abstract; page 671, left column, 1st and 2nd full paragraphs).  Based upon the exemplification of the protocol on mammalian cells and nematode embryonic blastomeres (e.g., pages 668-670; page 671, left column, 2nd full paragraph) by Hashimshony et al as a proof of concept, one would have had a reasonable expectation of success in applying the method to single cells obtained from a single tissue.  
One would have been motivated to make such a modification in order to receive the expected benefit of using a sensitive, accurate, and reproducible single-cell transcriptomics method (e.g., Hashimshony et al at page 671, left column, 2nd full paragraph) to study individual cells of a complex tissue.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimshony et al (Cell Reports, Vol. 2, No. 3, pages 666-673, including pages 1/9-9/9 of Supplemental Information document S1, September 2012, publicly available 8/30/2012, cited as references 26 and 27 on the IDS filed 5/14/2020; see the entire reference) in view of Wang et al (WO 2013/173394 A2, cited as reference 11 on the IDS filed 5/14/2020; see the entire reference) as applied to claims 1 and 2 above, and further in view of Tang et al (Nucleic Acids Research, Vol. 41, No. 3, e44, 2013, published online 11/24/2012, printed as pages 1/12-12/12, cited as reference 36 on the IDS filed 5/14/2020; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/11/2022.
The combined teachings of Hashimshony et al and Wang et al are described above and applied as before.
Hashimshony et al and Wang et al do not teach the method where the synthesized single stranded DNA molecules are pooled prior to generating a double strand DNA molecule.
Tang et al teach that samples can be pooled once a barcode is introduced, and it is preferable to introduce the barcode and pool samples early in order to save money and time (e.g., page 2/12, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hashimshony et al and Wang et al to include the early pooling taught by Tang et al, such that samples are pooled prior to second strand DNA synthesis, because Hashimshony et al and Wang et al teach it is within the ordinary skill in the art to incorporate a barcode in the first strand cDNA synthesis reaction, and Tang et al teach that samples can be pooled once the barcode is incorporated.  Because the barcode is incorporated in the generation of first strand cDNA, one would have had a reasonable expectation of success in pooling immediately after first strand cDNA synthesis.
One would have been motivated to make such a modification in order to receive the expected benefit of saving time and money as taught by Tang et al.

Response to Amendment – Declaration of Ido Amit
The Declaration under 37 CFR 1.132 filed 7/11/2022 is insufficient to overcome the rejection of claims 1-3 based upon the application of the Hashimshony et al and Wang et al references as set forth above.
Declarant asserts that the inventor was the first to harness the power of molecular identifiers in single cell RNA sequencing experiments to overcome the amplification bias which inherently existing in these types of studies.  Declarant asserts that the use of molecular identifiers enables computational removal of PCR duplicates.  Declarant asserts that prior to this contribution, amplification bias constitute one of the main challenges for single-cell RNA sequencing experiments.
These remarks are not sufficient to overcome the rejection.  The prior art recognized the use of molecular identifiers to decrease the counting bias introduced during amplification and sequencing (e.g., Wang et al at paragraph [0022]).  See also Islam et al (Nature Protocols, Vol. 7, No. 5, pages 813-828, April 5, 2012).  Islam et al state the following at page 815 when discussing future improvements to single cell sequencing:
The method could be improved in several ways. Because we use many cycles of PCR (20 cycles to amplify single cell cDNA and 12 cycles for Illumina sample preparation), technical variation may be introduced as a result of PCR bias. However, we have recently shown that it is possible to reduce or even eliminate amplification bias by introducing unique molecular identifiers (UMIs), which are essentially bar codes of random sequence18. It will be interesting to see how the UMI approach could improve single-cell RNA sequencing.

Thus, it was expected that the use of molecular identifiers would allow for computational removal of PCR duplicates.  The prior art recognized that the use of unique molecular identifiers could overcome amplification bias in sequencing experiments, including single-cell sequencing.
Declarant points to multiple post-filing art publications that use UMIs to improve quantification of mRNA.  This outcome is not unexpected based upon the teachings of the prior art cited above.  Furthermore, it is noted that the instant claims are not drawn to a method of sequencing.
Declarant is of the opinion that the realization that the unique molecular identifier could be used in single cell RNA sequencing protocols significantly enhanced their accuracy and led to an increase in commercial success of a number of companies.
These remarks are not found persuasive.  As discussed above, it was expected that the use of UMIs would improve sequencing protocols, including single cell sequencing protocols.  Further, the claims are not drawn to sequencing.  Moreover, evidence of commercial success must be provided as objective evidence commensurate in scope with the claims.  Such evidence has not been provided.
Therefore, the Declaration is not sufficient.

Response to Arguments - 35 USC § 103
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al in view of Wang et al is moot in view of Applicant’s cancellation of the claim in the reply filed 7/11/2022.
	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/11/2022.
	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hashimshony et al, and further in view of Tang et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/11/2022.
With respect to the new rejections presented above, Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
The response asserts that the Inventor was the first to appreciate the power of molecular identifiers to limit the distortion caused by PCR amplification steps in the context of single-cell sequencing.  The response discusses post-filing art, which has used unique molecular identifiers the context of single-cell sequencing.
This argument is not found persuasive.  First, it is noted that the claims are not drawn to sequencing.  Second, the prior art recognized the use of molecular identifiers to decrease the counting bias introduced during amplification and sequencing (e.g., Wang et al, cited in the rejection of record, at paragraph [0022]).  See also Islam et al (Nature Protocols, Vol. 7, No. 5, pages 813-828, April 5, 2012).  Islam et al state the following at page 815 when discussing future improvements to single cell sequencing:
The method could be improved in several ways. Because we use many cycles of PCR (20 cycles to amplify single cell cDNA and 12 cycles for Illumina sample preparation), technical variation may be introduced as a result of PCR bias. However, we have recently shown that it is possible to reduce or even eliminate amplification bias by introducing unique molecular identifiers (UMIs), which are essentially bar codes of random sequence18. It will be interesting to see how the UMI approach could improve single-cell RNA sequencing.

Thus, it was expected that the use of molecular identifiers would allow for computational removal of PCR duplicates.  The prior art recognized that the use of unique molecular identifiers could overcome amplification bias in sequencing experiments, including single-cell sequencing.
	The response asserts that one of skill in the art would not have combined the art of Hashimshony et al with Wang et al, because Hashimshony et al teaches single cell transcriptome analysis (only IVT based), while Wang is silent with respect to single cells and only describe a targeted gene amplification and not a genome wide library.  The response asserts that single cell analysis requires very specific protocols and therefore, one looking to adapt a single-cell protocol would not look to the art of Want et al, but rather turn to references which teach single cell sequencing.  The response asserts that the UMI of Wang et al was not intended for single cell sequencing since there is no teaching of a cell barcode, which is critical for single cell analysis.
	These argument are not found persuasive.  First, it is noted that the present claims are not drawn to single cell sequencing.  Second, one would have turned to the teachings of Wang et al in order to modify the single cell sequencing method of Hashimshony et al, which does use cell barcodes, for the purpose of providing an accurate quantity of molecules in the original sample (Wang et al at paragraph [0034]).  Even so, the prior art teaches that it would be desirable to incorporate UMIs into single-cell sequencing protocols (Islam et al. Nature Protocols, Vol. 7, No. 5, pages 813-828, April 5, 2012; e.g., page 815, Future improvements).
	
Conclusion

	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699